RESOLUCIÓN
Mediante Resolución de 17 de octubre de 1986, decreta-mos la suspensión de la notaría del Ledo. José H. Martí Fajardo.
El 3 de julio del corriente el licenciado Martí Fajardo presentó una petición para solicitar su reinstalación al ejercicio de la notaría. Examinada ésta, se le reinstala en el ejercicio de la notaría, sujeto al cumplimiento de las dispo-siciones de la Ley Notarial de Puerto Rico. Además, se le apercibe de que en el futuro deberá cumplir estrictamente con la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. sec. *375771 et seq.) creadora del Colegio de Abogados de Puerto Rico, y que su incumplimiento con esta obligación conlle-vará, además, las medidas disciplinarias siguientes: (a) una sanción mínima de cien dólares ($100), y (b) el pago de los gastos en que incurra el Colegio de Abogados de Puerto Rico en el procedimiento de cobro.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(.Fdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo